DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 6 and 15 are cancelled.  Claims 1, 3, 4, 5, 7-10, 12-14 and 16-18 are amended.  Claims 1-5, 7-14 and 16-19 are pending.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the first wavelength selection structure comprises two first wavelength selection portions, two second wavelength selection portions, two third wavelength selection portions, and two first light-transmitting portions; the two first wavelength selection portions, the two second wavelength selection portions, the two third wavelength selection portions, and the two first light-transmitting portions form a circular ring; wherein the second wavelength selection structure comprises two supplementary portions and two second light-transmitting portions.  

Claims 2-5 and 7-9 are allowable as being dependent on claim 1.



Claims 11-14 and 16-19 are allowable as being dependent on claim 10.

The closest available prior art Allen et al. (US PG Pub. 20030142241) discloses a light source system (display system 150 of fig. 6), comprising: a light source (illumination source 152 of fig. 6) configured for emitting a first light (illumination source 152 is a high pressure discharge lamp; para. 0015), the first light being white light (Mercury vapor lamps are gas discharge lamps that uses an electric arc through vaporized mercury to produce light. The arc discharge is generally confined to a small fused quartz arc tube mounted within a larger glass bulb. The advantage is that it produces a bright white light, with relatively long life); a first wavelength selection structure (Sequential color filters 190/230 of fig. 6) on an output path of the first light (illustrated in fig. 6), wherein the first wavelength selection structure comprises at least one wavelength selection portion (color filter 230 has wavelength selection portions R -red, G-green, B-blue) configured for selectively transmitting the first light in a first target .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        28 December 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882